Ingraham, J.,
(dissenting.) The question as to the right of the plaintiff to recover on the second cause of action presented on this appeal does not differ materially from that presented to the general term of this court, when the case wras before us on the last appeal. See 55 N. Y. Super. Ct. 568. And a majority of the court then held that, upon the case as then presented, “the plaintiff failed to establish a total breach of the contract by the defendant before he [the plaintiff] voluntarily ceased business under the contract, ” and for that reason reversed the judgment in favor of the plaintiff. I cannot see that the case is at all changed by the evidence produced on the new trial, and, after a careful re-examination of the question, I am of the opinion that the plaintiff failed to prove a total breach of the contract by defendant, as alleged in the complaint as the foundation of the second cause of action; and that the plaintiff, by insisting that the contract was in force down to the22d of June, 1882, and proceeding under it, elected to continue the contract in force. That he cannot proceed with the contract on the footing that it still exists, and also treat the acts of the defendant as an immediate breach, and that bringing an action upon the contract as an existing contract, and recovering *431a judgment for the amount due under the contract down to the 22d of J une, estopped vie plaintiff from insisting that the acts of the defendant on the 11th of March constituted a breach. My views on this question are fully expressed in the opinion delivered at the general term on the last appeal, and it is not necessary for me to state them here. I wish simply to call attention to the allegations of the complaint and the report of the referee. The plaintiff alleges for a second cause of action that, without any failure or default of the plaintiff on or about the' 11th of March, 1882, the defendant failed, ceased, refused, and neglected to further carry out or perform said contract or agreement, and also alleges that thereupon and thereafter plaintiff often requested and demanded of defendant that it should carry out the said contract according to its terms, and plaintiff was always ready, able, and willing to perform the same on his part, and duly offered to so do; but the defendant continued to refuse so to do, or to carry on or perform the services provided to be performed for the plaintiff, except that defendant would perform a less service, and would transmit and deliver a less number of words, at a greatly increased price. The foundation of this cause of action is thus founded upon a total breach of the contract by the defendant on the 11th of March, 1882. Ho subsequent act of the defendant is alleged in the second cause of action for which plaintiff asks to recover, and to entitle plaintiff to recover on that cause of action he must prove that the defendant committed a breach of the contract on March 11, 1882. As I understand the report of the referee, he does not find as a fact that the defendant did commit a total breach of the contract of March 11, 1882. The referee finds that the defendant wrote certain letters to the plaintiff, and that the plaintiff sent a communication to the defendant between March 11,1882, and June 20, 1882; and then by the tenth finding of fact that from the 3d of February, 1881, to and including the 22d of June, 1882, the plaintiff fully performed and fulfilled on his part all the terms and conditions of said contract, but the defendant did not perform all the terms and conditions of said contract on its part to be performed and fulfilled as the assignee and representative of the Atlantic & Pacific Telegraph Company, and said defendant failed, neglected, and refused to perform and fulfill the terms and conditions of such contract during said time. The referee also found, at the request of the defendant, that after the writing of the letters of March 11th, March 24th, and May 10th the plaintiff continued to deliver his reports to the defendant for transmission, and the same were generally transmitted by the defendant, as delivered to it, to the several points mentioned in Schedule A, and to said other additional points as the defendant was requested to serve news reports under the contract set out in finding Ho. 4, up to the 22d of June, 1882, when the plaintiff ceased to deliver reports for transmission. And the referee also finds that early and prior to the month of June the plaintiff, in conversation with the president of the defendant, informed the president that he was unable to carry out the arrangement of March 11, 1882, March 24th, and May 10th, and said to the president of the defendant “that he might as well stop the service;” and the said president replied “that he did not propose to stop the service. ” On these findings of the referee I do not think that there was such a breach of the contract as would entitle the plaintiff to abandon the further performance of the contract on his part on the 22d of June, and then maintain an action for a breach of the contract against the defendant. As before stated, the referee has failed to expressly find such a breach by the defendant, but has found facts which show that the defendant, down to the 22d of J une, was carrying out the essential provisions of the contract, and had by its president expressly stated to the plaintiff that defendant did not propose to stop the service under the contract. As was said in Bogardus v. Insurance Co., 101 N. Y. 335, 4 N. E. Rep. 522: “It is only when the non-performance is of a condition precedent, or where such party has wholly refused to perform, or has wholly disabled himself from *432completing a substantial performance, that the other party is relieved from performance, or a tender thereof. ” I do not think, therefore, that the plaintiff can recover on the second cause of action, and for that reason the judgment should be reversed. As to the right of plaintiff to maintain this action for the recovery of the amount due under the contract, I consider that as settled by former adjudications of this court.